Title: To Thomas Jefferson from Jonathan Thompson, 20 September 1824
From: Thompson, Jonathan
To: Jefferson, Thomas


Sir,
Custom House New York, Collectors Office
Septr. 20. 1824.
I rec’d by the Ship Montano Capt Smith, one bale & one small package of books, marked MTJ No 7 & 8 for you, which I have forwarded by the Schooner Fly, Capt Thorpe to Richmond, Va to the care of Col. Bernard Peyton. The transportation from Paris, Freight from Harve, & Duties here, have paid as follows.—Transportation from Paris 32 francs$6.10Freight from Havre2.208.30No 7. contg 43 French Books & 1 vol. English bound}〃 8. contg 3 Vol. FrenchDuty, 46 Vols French Books @ 4 cents1.841 do 1 lb. English @ 30 cents.30Permit.20$10.64With great respect, remain Your Obt ServtJonathan ThompsonCollector